Citation Nr: 1620234	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  09-45 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.

(The issue of the Veteran's individual claim for service connection for chronic obstructive pulmonary disease, which was pending at the time of his death, will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1967 to September 1969.  He died in September 2008.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2008, the Veteran's surviving spouse filed her claim for service connection for the cause of the Veteran's death.  According to VA regulations in effect at time, that claim "is deemed to include [a] claim for any accrued benefits."  38 C.F.R. § 1000(c) (2008).  Accrued benefits are "periodic monetary benefits . . . to which an individual was entitled at death under existing ratings or decisions or . . . based on evidence in the file at date of death . . . and due and unpaid."  38 U.S.C. § 5121(a) (West 2014).  "[A]lthough an accrued-benefits claim brought by a surviving spouse under [section 5121] is 'derivative of the veteran's claim for service connection,' it is nevertheless a separate claim based on a separate statutory entitlement to benefits."  Hyatt v. Shinseki, 566 F.3d 1364, 1367 (Fed.Cir.2009) (quoting Zevalkink v. Brown, 102 F.3d 1236, 1241 (Fed.Cir.1996)).

A claim for accrued benefits under 38 U.S.C.A. § 5121 is distinct from a request for substitution under 38 U.S.C.A. § 5121A, which "provide[s] those eligible for accrued benefits with the opportunity to procedurally be substituted for deceased claimants in pending claims, enabling the surviving accrued-benefits beneficiary to proceed in the place of the deceased claimant to the completion of the original claim."  Reliford v. McDonald, 27 Vet. App. 297, 302 (2015).  "Congress authorized a veteran's surviving spouse to be substituted for his or her deceased spouse in a pending claim for benefits 'for the purposes of processing the claim to completion,' if substitution is sought within one year of the veteran's death. 38 U.S.C. § 5121A; see also Pub.L. No. 110-389, § 212(c) (enacted Oct. 10, 2008). Congress determined that section 5121A would operate only where a veteran died on or after the date of the statute's enactment-here, October 10, 2008."  
Copeland v. Shinseki, 26 Vet. App. 86, 87-88 (2012) (emphasis added).  

In Copeland, the Court held that 38 U.S.C.A. § 5121A was not retroactive and that the failure of Congress to make the statute retroactive did not violate the equal protection clause of the Fifth Amendment to the United States Constitution.

Thus, the dependency and indemnity compensation claim filed by the Veteran's surviving spouse may be construed to include a claim for accrued benefits, but not a request to substitute as the claimant in the Veteran's appeal of the denial of service connection for COPD.  

However, in the body of a March 2009 letter notifying the appellant of the denial of her claim for service connection for the cause of the Veteran's death, the RO administratively denied her claim for accrued benefits.  She did not appeal that decision, so there is no need to refer the issue of entitlement to service connection for COPD for accrued benefits purposes to the RO for initial consideration or to remand that issue for issuance of a statement of the case.  Thus, the only issue presently before the Board is entitlement to service connection for the cause of the Veteran's death.  

In June 2014, the Board remanded this case to obtain a medical opinion.

For the following reasons, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran's death certificate identifies the causes of his death as pulmonary embolus and chronic obstructive pulmonary disease (COPD).  The Veteran's spouse attributes the Veteran's death to his exposure to the tactical herbicide Agent Orange in Vietnam.  Because he served in Vietnam at the relevant time, the Veteran is legally presumed to have been exposed to tactical herbicides.  See 38 C.F.R. § 3.307(2015).

In September 2014, the RO obtained a medical opinion from a VA physician on the probability that any service-connected disability, including post traumatic stress disorder (PTSD) or herbicide exposure, caused or contributed to the Veteran's death.  After reviewing the VA claims file, the examiner wrote a report indicating that it was less likely than not that the Veteran's death was related to service.  The examiner explained that the death certificate identified the cause of death as pulmonary embolism and COPD.  The Veteran had a long history of smoking, described in his medical records as between 28 and 30 years of smoking two packs of cigarettes per day.  The examiner also noted that the Veteran worked as an off-set printer and had pulmonary fibrosis and asthma.  

According to the examiner, smoking is the primary cause of COPD and off-set printers are known to develop pulmonary problems such as emphysema due to printing chemicals.  The examiner cited a study published in 1999 by the Center for Disease Control (CDC), which indicated there was no difference in the incidence of COPD between persons exposed to dioxin, a chemical ingredient in tactical herbicides, and persons who were not exposed.  The examiner then wrote: "Given that the documented causes of his death are Pulmonary Embolism and COPD and that those two disease processes are not presumptive of Agent Orange exposure there can be no nexus or association with his death and [Agent Orange] exposure, nor was there aggravation."  The examiner then noted that "His pulmonary problems were most likely caused by his history of tobacco abuse and his work as an Off-Set Printer both of which are well known to cause pulmonary problems."

When obtaining a medical opinion during the development of a service connection claim, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Most of the probative value of a medical opinion comes from its reasoning.  See Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 304 (2008).

The rationale of the September 2014 medical opinion is inadequate for at least three reasons.  First, the examiner wrote that, because pulmonary embolism and COPD "are not presumptive of Agent Orange exposure there can be no nexus or association with his death . . ."  This is not a correct statement of the law.  "Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection."  Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009).  

Although COPD is not one of the diseases presumptively linked to herbicide exposure, the examiner was asked for an opinion about direct service connection.
The absence of COPD and pulmonary embolism in the list of presumptive diseases is not a sufficient rationale for a negative opinion.

Second, according to the examiner "[t]here was no medical evidence found to support the contention that [the Veteran's] death was in any way caused by or aggravated by his [service-connected conditions] or by the conceded exposure to Agent Orange while on active duty."  In support of her claim, the appellant submitted a September 2008 letter from a physician, who wrote that "the severity of [the Veteran's] lung disease was more advanced than what I would expect from a former smoker.  He stopped smoking 18 years ago.  I cannot exclude the possibility that his Agent Orange exposure contributed to his death."  The claims file also includes an earlier statement from the Veteran's treating pulmonary specialist dated January 2002, who diagnosed COPD and indicated that "it is hard to explain such a severe lung disease at this premature age based only on smoking use.  Smoking on the other hand does not explain the granulomatous process.  It is quite likely that the fibrotic changes are related to the chemical exposure and aggravated by tobacco use."  The quoted sentence comes at the conclusion of a paragraph which mentions the Veteran's exposure to chemicals "while in [V]ietnam."

The language of the physician's September 2008 letter - "cannot exclude the possibility" - falls short of the degree of certainty usually required to establish service connection.  See Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for awarding service connection).  But the September 2014 examiner identified smoking and COPD as causes contributing to the Veteran's death and the pulmonary specialist's January 2002 statement that smoking would not explain a "granulomatous process" in the Veteran's lungs potentially undermines the rationale for the examiner's conclusions.  An adequate medical opinion would consider both of these statements and, if the examiner disagrees with them, explain the medical reasons for that disagreement.

Finally, the September 2014 examiner attributed the Veteran's pulmonary problems to smoking and to "his work as an Off-Set Printer both of which are well known to cause pulmonary problems."  The examiner wrote that "Veteran worked as an Off-Set Printer for years."  The only evidence in the file which indicates work as an off-set printer is the medical examination report dated July 1967, at the time of the Veteran's enlistment in the Marine Corps, when he was eighteen years old.  It is not at all clear from the report whether he had worked "for years" in that capacity.  According to his January 2008 application for a total disability rating based on individual unemployability (TDIU), the Veteran's work consisted of wall paper installation from 1970 until 1995.  In May 2001, he participated in a vocational rehabilitation assessment with a psychologist, who wrote that, after his discharge from the Marines in 1969, the Veteran worked for one year as an engineer and then worked as a construction contractor for 30 years.  Most recently, he worked as a groundskeeper on a golf course.  There is nothing in the file to suggest that he worked as an Off-Set Printer at any time after 1967, which means that his exposure to printing chemicals was even more remote in time than was his exposure to tactical herbicides in Vietnam.  On remand, the AOJ should obtain a new medical opinion based on an accurate understanding of the Veteran's relevant medical and employment history.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and request that she identify any additional information in her possession concerning the dates and circumstances of the Veteran's work as an off-set printer, which is noted in a July 1967 enlistment examination and is discussed in a September 2014 VA medical opinion.  Efforts to obtain any records identified by the appellant should be memorialized in the VA claims folder.

2.  Obtain a new medical opinion from the physician who provided a written opinion on the cause of the Veteran's death in September 2014.  If the September 2014 examiner is unavailable for any reason, the requested opinion should be obtained from another qualified person.  The examiner should have access to the appellant's paper and VBMS and Virtual VA electronic claims files.  Before providing the requested opinion, the examiner should review the January 2002 treatment note of the Veteran's pulmonary specialist diagnosing COPD and indicating that the Veteran's history of smoking would not explain the "granulomatous process" in the lungs.  The examiner should also review the September 2008 physician's letter indicating that "the severity of his lung disease was more advanced than what I would expect from a former smoker.  He stopped smoking 18 years ago.  I cannot exclude the possibility that his Agent Orange exposure contributed to his death."  The examiner should note that the claims file indicates that the Veteran worked as an off-set printer prior to July 1967, but that after he left active duty in 1969, most of his work was in construction.
 
After reviewing the records, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any service connected disability, to include PTSD or the Veteran's conceded herbicide exposure, caused or contributed substantially and materially to the Veteran's death.  

The examiner should provide a complete rationale for any opinions offered.  The rationale should discuss the January 2002 treatment note of the Veteran's treating pulmonary specialist concerning the possible influence of Agent Orange on the Veteran's lung disease.  If the examiner believes that the cause of the Veteran's death is related to his work as an off-set printer, the rationale should also discuss the evidence indicating that the Veteran has not worked as an off-set printer since July 1967.

If the examiner cannot provide an opinion without speculating, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer that that particular question(s).

3. The AOJ must ensure that the above opinion is in compliance with the directives of this remand.  If it is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After undertaking any other development deemed appropriate, the AOJ will readjudicate the issues on appeal.  If the benefits sought are not granted, the appellant and her representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






